DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This written action is responding to the request for continued examination (RCE) dated April 25, 2022.
In the RCE dated on April 25, 2022, claims 1, 4, 8-9, 12-14, 16, 19-20  have been amended, and 21 has been newly added.
Claims 1-21 are allowed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 25, 2022 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Wei-Sern Cheah of registration number 75,275, on May 12, 2022.  During the telephone conference, Mr. Cheah has agreed and authorized the examiner to further amend Claims 1-21 on the request for continued examination dated on April 25, 2022.

Claims
Replacing Claims 1-21 of the request for continued examination dated on April 25, 2022 with the following:

Claims:
1. An apparatus, comprising:
a communications interface;
a memory storing instructions; and
at least one processor coupled to the communications interface and to the memory, the at least one processor being configured to execute the instructions to:
receive, from a first device via the communications interface, a request to transfer a digital asset to a second device and a first digital signature applied to the request, the request being generated by a first application program executed at the first device, and the request comprising a first public key of the first application program, a first digital token associated with a prior authentication process involving the first application program, and a second public key associated with the second device;
obtain a second digital token based on one or more elements of the request;
based on a determination that the first digital token corresponds to the second digital token, and based on a validation of the first digital signature, approve the request and apply a second digital signature to the request and the first digital signature, the second digital signature being indicative of the approval of the request by the apparatus; and
transmit, via the communications interface, the request, the first digital signature, and the second digital signature to a computing system, the computing system being configured to validate the first digital signature and the second digital signature, and based on the validation of the first and second digital signatures, perform operations that record the first public key and asset data identifying the digital asset within at least one element of a distributed ledger.

2. The apparatus of claim 1, wherein:
the computing system is further configured to perform operations that record, within the at least one element of the distributed ledger, a first transaction object that includes the first public key and the asset data, the recordation of the first transaction object executing the transfer of the digital asset from the first device; 
the at least one processor is further configured to:
receive, via the communications interface, confirmation data indicative of the recordation of the first transaction object within the at least one element of the distributed ledger; and
transmit the confirmation data to the first device via the communications interface, the executed first application program being configured to present a portion of the confirmation data within a digital interface.

3. The apparatus of claim 2, wherein:
the second device executes a second application program, the second application program being associated with the first application program and with the apparatus; 
the computing system is further configured to perform operations that record, within the at least one element of the distributed ledger, a second transaction object that includes the second public key and the asset data, the recordation of the second transaction object executing the transfer of the digital asset to the second device; 
the confirmation data is further indicative of the recordation of the first and second transaction objects within the at least one element of the distributed ledger; and 
the at least one processor is further configured to transmit the confirmation data to the second device via the communications interface, the executed second application program being configured to present a portion of the confirmation data within a digital interface.

4. The apparatus of claim 1, wherein the second device executes a second application program, and the at least one processor is further configured to:
identify an additional computing system associated with the second application program; and
transmit, via the communications interface, the request, the first digital signature, and the second digital signature to the additional computing system, the additional computing system being configured to validate the first digital signature and the second digital signature, and based on the validation of the first and second digital signatures, apply a third digital signature to the request, the first digital signature, and the second digital signature, the third digital signature being indicative of an approval of the request by the additional computing system.

5. The apparatus of claim 4, wherein the at least one processor is further configured to:
receive, via the communications interface, the request, the first digital signature, the second digital signature, and the third digital signature from the additional computing system; and
transmit, via the communications interface, the request and the first, second, and third digital signatures to the computing system, the computing system being configured to validate the first, second, and third digital signatures, and based on the validation of the first, second, and third digital signatures, perform operations that record the first public key and the asset data within the at least one element of the distributed ledger.

6. The apparatus of claim 1, wherein the at least one processor is further configured to apply the second digital signature to the request and to the first digital signature using a private key of the apparatus.
7. The apparatus of claim 1, wherein the at least one processor is further configured to validate the first digital signature using the first public key.

8. The apparatus of claim 1, wherein: 
the request further comprises a network address of the first device and an application cryptogram associated with the first application program;
the first digital token is generated by the apparatus, and the first digital token is further indicative of [[a]] an authentication of a user associated with the first device; and
the at least one processor is further configured to:
obtain the first digital token from the request and load the second digital token from the memory, the second digital token being associated with at least one of the network address or the application cryptogram; and
determine that the first digital token corresponds to the second digital token.

9. The apparatus of claim 8, wherein the at least one processor is further configured to:
receive authentication data from the first device via the communications interface, the authentication data comprising one or more first authentication credentials of the user associated with the first device and at least one of the network address of the first device or the application cryptogram;
load, from the memory, second authentication credentials associated with the at least one of the network address or the application cryptogram;
authenticate the user based on a determined correspondence between the first and second authentication credentials; and
generate the first digital token based on the authentication of the user and transmit the first digital token to the first device via the communications interface.

10. The apparatus of claim 1, wherein: 
the first device is operable by a first user, and the first user is a member of a first loyalty program associated with the first application program and the apparatus; and
the second device is operable by a second user, the second user being a member of a second loyalty program unrelated to the first loyalty program.

11. The apparatus of claim 1, wherein the computing system is further configured to:
receive the request, the first digital signature, and the second digital signature from the apparatus;
validate the first digital signature using the first public key, and validate the second digital signature using a third public key of the apparatus; and
based on the validation of the first and second digital signatures, and based on an established consistency between the transfer and at least one transfer criterion, approve the request and perform operations that record the first public key and the asset data within the at least one element of the distributed ledger.

12. A computer-implemented method, comprising:
receiving, using at least one processor, and from a first device, a request to transfer a digital asset to a second device and a first digital signature applied to the request, the request being generated by a first application program executed at the first device, and the request comprising a first public key of the first application program, a first digital token associated with a prior authentication process involving the first application program, and a second public key associated with the second device;
obtaining, by the at least one processor, a second digital token based on one or more elements of the request;
based on a determination that the first digital token corresponds to the second digital token, and based on a validation of the first digital signature, and using the at least one processor, approving the request and applying a second digital signature to the request and the first digital signature, the second digital signature being indicative of the approval of the request; and
transmitting, using the at least one processor, the request, the first digital signature, and the second digital signature to a computing system, the computing system being configured to validate the first digital signature and the second digital signature, and based on the validation of the first and second digital signatures, perform operations that record the first public key and asset data identifying the digital asset within at least one element of a distributed ledger.

13. An apparatus, comprising:
a communications interface;
a memory storing instructions; and
at least one processor coupled to the communications interface and to the memory, the at least one processor being configured to execute the instructions to:
receive, from a computing system via the communications interface, a request to transfer a digital asset from a first device to a second device, a first digital signature applied to the request, and a second digital signature applied to the request and to the first digital signature, the request being generated by first application program executed at the first device, the request comprising a first public key of the first application program, a first code challenge generated by the apparatus and associated with a prior authentication process involving the first application program, and a second public key associated with the second device;
obtain a second code challenge based on one or more elements of the request;
validate the first digital signature using the first public key, and validate the second digital signature using a third public key of the computing system; and
based on a determination that the first code challenge corresponds to the second code challenge, and based on the validation of the first and second digital signatures, approve the request and perform operations that record the first public key and asset data that identifies the digital asset within at least one element of a distributed ledger, the recordation of the first public key and the asset data within the at least one element of the distributed ledger executing the transfer of the digital asset.

14. The apparatus of claim 13, wherein the at least one processor is further configured to:
based on the validation of the first and second digital signatures, generate a first transaction object that includes the first public key and the asset data; and
transmit, via the communications interface, the first transaction object to one or more peer computing systems, the one or more peer computing systems being configured to perform operations that record the first transaction object within the at least one element of the distributed ledger, the recordation of the first transaction object within the at least one element of the distributed ledger executing the transfer of the digital asset from the first device.

15. The apparatus of claim 14, wherein the at least one processor is further configured to:
generate confirmation data indicative of the recordation of the first transaction object within the at least one element of the distributed ledger; and
transmit the confirmation data to the computing system via the communications interface.

16. The apparatus of claim 15, wherein:
the second device executes a second application program, the second application program being associated with the first application program and with the computing system;
the at least one processor is further configured to:
based on the validation of the first and second digital signatures, generate a second transaction object that includes the second public key and the asset data; and
transmit, via the communications interface, the first and second transaction objects to the one or more peer computing systems, the one or more peer computing systems being configured to perform operations that record the first and second transaction objects within the at least one element of the distributed ledger.

17. The apparatus of claim 16, wherein:
the recordation of the second transaction object within the at least one element of the distributed ledger executes the transfer of the digital asset to the second device; 
the confirmation data is further indicative of the recordation first and second transaction objects within the at least one element of the distributed ledger; and 
the computing system is further configured to transmit the confirmation data to the second device.

18. The apparatus of claim 13, wherein the second device executes a second application program, and the at least one processor is further configured to:
receive, via the communications interface, and from at least one of the computing system or an additional computing system associated with the second application program, the request, the first digital signature, the second digital signature, and a third digital signature applied to the request, the first digital signature, and the second digital signature;
validate the first digital signature using the first public key, validate the second digital signature using the third public key, and validate the third digital signature using a fourth public key of the additional computing system; and
based on the validation of the first, second, and third digital signatures, perform operations that record the first public key and the asset data within the at least one element of [[a]] the distributed ledger.

19. The apparatus of claim 13, wherein the at least one processor is further configured to:
load one or more elements of condition data from the memory, the condition data identifying at least one of a transaction criterion, a fraud detection process, or a fraud mitigation process;
determine a consistency between the requested transfer of the digital asset and the one or more elements of condition data; and
based on the determined consistency between the requested transfer and the one or more elements of [[the]] condition data, and based on the validation of the first and second digital signatures, perform the operations that record the first public key and the asset data within the at least one element of the distributed ledger.

20. The apparatus of claim 13, wherein:
the request further comprises a network address of the first device and an application cryptogram of the first application program;
the second code challenge is associated with at least one of the network address or the application cryptogram; and
the at least one processor is further configured to:
obtain the first code challenge from the request and load, from the memory, the second code challenge associated with at least one of the network address or the application cryptogram; and
determine that the first code challenge corresponds to the second code challenge.

21. The apparatus of claim 13, wherein the first code challenge comprises a first hash value or a second hash value, the first hash value being representative of a portion of at least one of a network address of the first device or an application cryptogram of the first application program, and the second hash value being representative of a plaintext cipher associated with the apparatus.

Allowable Subject Matter
Claims 1-21 are allowed.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is allowable based on the amendment presented in the request for continued examination dated on April 25, 2022 and the examiner’s amendment dated on May 13, 2022.
Specifically, the independent claim 1 now recites limitations as follows:
“An apparatus, comprising:
a communications interface;
a memory storing instructions; and
at least one processor coupled to the communications interface and to the memory, the at least one processor being configured to execute the instructions to:
receive, from a first device via the communications interface, a request to transfer a digital asset to a second device and a first digital signature applied to the request, the request being generated by a first application program executed at the first device, and the request comprising a first public key of the first application program, a first digital token associated with a prior authentication process involving the first application program, and a second public key associated with the second device;
obtain a second digital token based on one or more elements of the request;
based on a determination that the first digital token corresponds to the second digital token, and based on a validation of the first digital signature, approve the request and apply a second digital signature to the request and the first digital signature, the second digital signature being indicative of the approval of the request by the apparatus; and
transmit, via the communications interface, the request, the first digital signature, and the second digital signature to a computing system, the computing system being configured to validate the first digital signature and the second digital signature, and based on the validation of the first and second digital signatures, perform operations that record the first public key and asset data identifying the digital asset within at least one element of a distributed ledger”.
The cited reference Durvasula et al. (US PGPUB. # US 2019/0108542) discloses, a process 600 is shown for peer-to-peer transfer of loyalty points in loyalty point network 100, in accordance with various embodiments. Customer 109 may request a peers' account (Step 601). The account may be sent to the customer via a message or email, for example, and may come in the form of the peer's public key, UUID, and/or blockchain address. Loyalty wallet 105 may fetch the peer's address (Step 602). For example, loyalty wallet 105 may scan a communication channel to identify the account, may allow customer 109 to enter the account, or may communicate with a loyalty wallet belonging to the peer to receive the account. (Fig. 6, ¶43). A loyalty wallet 105 running on the customer's computing device may prompt customer 109 for a security password (Step 603), and the computing device may receive and/or authenticate the password from customer 109 (Step 604). The password may be in the form of a pin, passcode, password, biometric identifier, one-time password, or other data suitable for authenticating customer 109. Loyalty wallet 105 may decrypt the private key stored on the computing device and sign a request to transfer loyalty points to the peer's account (Step 605). The request may include, for example, the peer's account and the amount of points for transfer to the peer. (¶44). The loyalty wallet 105 may send the transfer request to blockchain API host 104 (Step 606). Blockchain API host 104 may validate the signature and prepare a proposal in response to receiving the request (Step 607). Blockchain API host 104 may validate the signature by performing a cryptographic operation using the public key on the data that was encrypted by loyalty wallet 105 using the corresponding private key. Blockchain API host 104 may also prepare a transfer proposal by preparing data for writing to a block of the blockchain with the data including, for example, the customer's blockchain address (e.g., the public key), the transaction (e.g., a transfer), the peer's account (e.g., blockchain address), a timestamp, the transfer amount, or any other data for inclusion in the blockchain. (¶45). 
The reference by Jerry Perullo (US PGPUB. # US 2019/0392439 ) discloses, a verification agent 210 may be configured to verify one or more transactions between a payer (e.g., client device 102) and a payee (e.g., client device 104). Verification agent 210 may, for example, verify a first signature transmitted from client device 102 to verification network 105 that signals the initiation of the transaction. The first signature may correspond to a first signature needed for a multi-signature transaction. Verification agent 210 may further be configured to verify a second signature transmitted from a verification institution 110, in response to generation of a verification offer from verification institution 110. The second signature may correspond to a second signature (or additional signature) needed for a multi-signature transaction. (Fig. 2, ¶57). The verification request (step 304) may include the partially-signed transaction (e.g., the transaction request) and details relating to one or more pre-agreed threshold parameters (e.g., risk assessment details). Responsive to the broadcasted verification request (step 304), at least one verification institution 110 (e.g., verification institution 110.sub.2) among verification pool 106 may assess the pre-agreed threshold parameter(s) associated with the partially-signed transaction. The assessing may be a part of a broader risk analysis procedure and the threshold parameter(s) may comprise one or more pre-agreed risk parameters. If the pre-agreed threshold parameter(s) are satisfied, the (at least one) verification institution 110 (e.g., verification institution 1102) may immediately perfect (e.g., “bless”) the transaction request and broadcast the now-perfected blockchain transaction to blockchain network 108 (e.g., bypassing steps 306-310). Perfecting the transaction request may include generating a second signature using a second private key (e.g., created and maintained by the verification provider) and optionally imposing a pre-agreed surcharge. In some examples, verification institution 110 (e.g., verification institution 110.sub.2) may broadcast the perfected transaction directly to blockchain network 108 and/or via verification network 105. In some examples, a first verification institution 110 (e.g., verification institution 1102) to assess the risk, perfect the transaction (according to the previously-agreed upon fee) and broadcast the perfected transaction (e.g., the now fully-signed transaction including the first signature from client device 102 and the second signature from verification institution 110.sub.2) may prevail and capture the previously-agreed fee. (Fig. 3(304), ¶70). At step 416, verification institution 110 may generate a signature using the accessed private key. For example, verification institution 110 may generate a second (or third, fourth, etc.) signature for the transaction using private key 214. By generating a second signature prior to transmitting the verification offer to client device 102, the transaction may be completed as soon as the payer selects a verification offer. (Fig. 4(416), ¶80). At step 434, verification network 105 may record the transaction details in database 204. for example, verification network 105 may record the transaction date, the transaction amount, the payer public address, the payee public address, any verification fees and one or more verification institutions 110 associated with one or more accepted verification offers in database 204. By recording the transaction details in database 204, should the transaction later be deemed fraudulent (e.g., a fraudulent third party obtained the payer's private key (e.g., private key 256), the transaction may be reversible. For example, the one or more verification institutions 110 whose verification offers were accepted are now liable for refunding the payer the transaction amount. At step 436, verification network 105 may broadcast/post the transaction between client device 102 and client device 104 to blockchain network 108. For example, upon determining that the necessary number of signatures required by the transaction request is met, verification network 105 may transmit the transaction between payer and payee to blockchain network 108 for posting to the blockchain. In some examples, the transaction may also reflect any verification fees. (Fig. 4(434, 436), ¶87-¶88). 
Smith et al. (US PGPUB. # US 2018/0255038) discloses, verification of the identity of a digital entity are provided, including receiving information and a public key of the digital entity, wherein the information has been previously attested to in an attestation transaction stored within a centralized or distributed ledger at an attestation address, the centralized or distributed ledger providing a record of transactions; deriving an attestation address using the information and the public key of the digital entity; verifying the existence of the attestation transaction at the attestation address in the centralized or distributed ledger and verifying that the attestation transaction has not been revoked; receiving at the processor associated with the user a cryptographic challenge nonce signed by the digital entity's private key; and verifying the digital entity's identity with the cryptographic challenge nonce signed by the digital entity's key. (Abstract).
Minghshu Lin (US PGPUB. # US 2021/0174359) discloses, a first node coupled to the blockchain sends a transaction confirmation request for a target transaction to a second node, the transaction confirmation request comprising transaction data associated with the target transaction. The first node receives a transaction confirmation response from the second node, the transaction confirmation response comprising a first data block comprising at least an identifier of the second node, first encoded transaction data generated based on a predetermined encoding scheme, and a first confirmation result. The first node generates a second data block comprising at least an identifier of the first node, second encoded transaction data generated based on the predetermined encoding scheme, and a second confirmation result; and in response to determining that each of the first confirmation result and the second confirmation result indicates that the target transaction is confirmed, stores the first data block and the second data block in the blockchain. (Abstract).
Georgladis et al. (US PGPUB. # US 2018/0137512) discloses, an authentication technique that uses a distributed secure listing of transactions that includes encrypted data that can be used to authenticate a principal to a verifier. (Abstract).
Li et al. (US PGPUB. # US 2019/0394052) discloses, generating a registered certified seal, sealing an asset, and verifying a sealed asset. In an example embodiment, a method is provided for receiving a request to generate a registered certified seal from an entity, accessing certifier entity data via a uniform resource locator of a certification authority identified by a certifying certificate, and verifying a digitally signed entity certifying certificate. The method further comprises upon verifying the digitally signed entity certifying certificate, receiving seal data comprising a seal data key for a certified seal, and saving the seal data for the entity within a digital seal registry, wherein the digital seal registry is searchable based at least in part on at least a portion of the seal data key. (Abstract).
However, each of the cited references or reference from the updated search, at least, fails to teach or suggest the limitations regarding “…..the request comprising a first public key of the first application program, a first digital token associated with a prior authentication process involving the first application program, and a second public key associated with the second device;
obtain a second digital token based on one or more elements of the request; based on a determination that the first digital token corresponds to the second digital token, and based on a validation of the first digital signature, approve the request and apply a second digital signature to the request and the first digital signature”, in combination with the rest of the limitations recited in the independent claim(s).

None of the previous cited prior art references or reference(s) from the updated search yield any specific references that would reasonably, either singularly or in combination with previous cited reference, result a reasonable and proper rejection for each of the cited feature limitations of the independent claim 1 under 35 U.S.C. 102 or 35 U.S.C. 103 with proper motivation.
Claims 12 is a method claim of above apparatus claim 1 and Claim 13 is also an apparatus claim of above apparatus claim 1, and therefore, they are also allowed.
Claims 2-11 depend on the allowed claim 1, and therefore, they are also allowed.
Claims 14-21 depend on the allowed claim 13, and therefore, they are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARSHAN I DHRUV whose telephone number is (571)272-4316. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARSHAN I DHRUV/Primary Examiner, Art Unit 2498